Citation Nr: 1739387	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board remanded this appeal for additional development in April 2016.

A personal hearing was conducted between the Veteran and undersigned in March 2016.  A transcript is associated with the record.

An October 2016 rating decision granted service connection for multiple myeloma and anxiety disorder (claimed as chronic sleep disorder to include insomnia), and those issues are no longer before the Board.  However, in a statement received in February 2017, the Veteran expressed disagreement with the effective (March 26, 2012) for the award of service connection.  The record shows that the RO acknowledged its receipt of the Veteran's notice of disagreement and was in the process of developing that issue, to include providing her with a statement of the case.  The Board will take no additional action at this juncture.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

In April 2016, the Board remanded this appeal to obtain a new examination to determine whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.  There was some earlier confusion as to whether the Veteran met the criteria for a diagnosis of chronic fatigue syndrome and whether it was related to service or whether the Veteran had chronic fatigue that was a symptom of her multiple myeloma.  In an August 2016 Chronic Fatigue Syndrome Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran did not have a current or prior diagnosis of chronic fatigue syndrome.  The examiner stated that there was no documented diagnosis of chronic fatigue syndrome and that the Veteran's increased fatigue was attributable to multiple myeloma and poor sleep. 

The Board finds that the August 2016 opinion is inadequate for adjudicative purposes.  Contrary to the examiner's statement that there is no documented diagnosis of chronic fatigue syndrome, VA examinations in May 2013 and September 2015 diagnosed chronic fatigue syndrome.  Because the August 2016 opinion was based on an inaccurate understanding of the record, the development conducted fails to comply with the remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion is necessary to reconcile the conflicting evidence and clarify the Veteran's diagnosis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with her claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the August 2016 Chronic Fatigue Syndrome DBQ.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. The examiner should answer the following:

Does the Veteran meet the criteria for a diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88a?  If so, has it existed for six months or more?  

The examiner must address/reconcile her opinion with the May 2013 and September 2015 VA examinations finding a diagnosis of chronic fatigue syndrome.  In other words, if the examiner does not believe that the criteria for a chronic fatigue syndrome diagnosis have been met, the examiner should explain why.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

